Citation Nr: 1803923	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left ankle disorder, to include as due to gout.

2. Entitlement to service connection for a right ankle disorder, to include as due to gout.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1989 to July 1994, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for gout in the left and right ankles and determined that permanent incapacity for self-support for R. E. has not been established.  

An October 2013 rating decision determined that permanent incapacity for self-support for R. E. has been established.  Thus, that issue is no longer on appeal.

In a statement of the case issued in January 2014, the RO listed the issues on appeal as service connection for gout in any and all joints, service connection for a right ankle disorder, and service connection for a left ankle disorder.  On his substantive appeal received in March 2014, the Veteran focused on the gout in his ankles and asserted that it was due to his in-service injuries.  Thus, he essentially limited the appeal to gout in his ankles.  He has not otherwise raised the issue of gout in any other part of the body.  Thus, despite the inclusion of gout throughout the body, the Board finds that the only issues on appeal are those of service connection for gout in the ankles.  However, given the in-service injuries, the Board has broadened the issues as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has left and right ankle disorders, to include as due to gout, due to in-service injuries.

The Veteran's service treatment records show that he twisted his right ankle in August 1989 and twisted his left ankle in January 1992.  However, they do not show any further complaints, to include at his separation examination.

VA medical records show complaints of left and right ankle pain and a diagnosis of probable gout based on an increase in uric acid.

A June 2011 VA examination report reflects the examiner's observation that the Veteran had acute self-limiting problems with both ankles due to sprains while in service and had been recently diagnosed with gout in October 2010.  Examination revealed decreased dorsiflexion and plantarflexion of both ankles.  X-rays showed no abnormalities.  The examiner indicated that diagnostic tests showed an increase in uric acid consistent with gout.  The examiner stated that the Veteran's current diagnosis of gout in both ankles is not related to his acute self-limiting complaints while in service.

On a notice of disagreement received in May 2012, the Veteran asserted that he has been having pain and swelling in both ankles since his in-service injuries.  He also stated that now he has developed arthritis in the left ankle.

Initially, at the June 2011 VA examination, the Veteran indicated that he had been receiving private medical care for his ankle disorders.  While he did not reply to the RO's November 2010 request for information and evidence, as the now identified records may be pertinent to the case, he should be asked to provide an authorization form to allow VA to obtain them on his behalf.

Turning to the merits of the case, while the Board appreciates the VA examiner's opinion, the Board finds that another examination and opinion are needed.  While x-rays at the time of the June 2011 examination were negative, the Veteran has since stated that he developed arthritis in the left ankle.  The outstanding private medical records may confirm the presence of arthritis.  Moreover, while the VA examiner indicated that the Veteran's in-service sprains were self-limiting, the Veteran has since asserted that he continued to have problems with both ankles since the in-service sprains.  Thus, to determine whether the Veteran now has arthritis in either ankle and to ensure that the medical opinion is based on accurate history, the AOJ should afford the Veteran a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide an authorization form for each healthcare provider who has treated him for his left and right ankle disorders.  Obtain all adequately identified records.

2. Schedule the Veteran for a VA examination to determine the etiology of any disorder of the left and right ankles.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any disorder of the left and right ankles, to include gout, had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  The examiner should address the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

